COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00290-CV


CHRISTOPHER NATHAN                                                  APPELLANT
CUNNINGHAM

                                         V.

SABRINA DAWN HOFFMAN                                                  APPELLEE


                                     ------------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                      TRIAL COURT NO. 32300

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Motion To Dismiss Appeal,” which is

unopposed. It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: February 5, 2015




      1
       See Tex. R. App. P. 47.4.